 1

 2

 3                                     UNITED STATES DISTRICT COURT
 4                                NORTHERN DISTRICT OF CALIFORNIA
 5

 6   JIM S.,                                             Case No. 3:19-cv-01194-RS
 7                        Plaintiff,                     ORDER TO CONTINUE TRIAL AND
                                                         RELATED DEADLINES
 8   v.
                                                        Complaint Served: March 4, 2019
 9   BLUE CROSS OF CALIFORNIA dba                       Current trial date: December 16, 2019
     ANTHEM BLUE CROSS; ANTHEM                          New trial date: March 2, 2020
10   SILVER PPO 1500 PLAN; and DOES 1
     through 10,                                        Judge: Hon. Richard Seeborg
11
                          Defendant.
12

13
               Pursuant to the Stipulation of the Parties, and for good cause appearing, it is hereby
14
     ORDERED that the trial and related deadlines in the above-captioned actions shall be continued
15
     as follows:
16
                   1. The trial date, currently scheduled for December 16, 2019, is continued to
17
                      March 2, 2020;
18
                   2. Cross-opening briefs are to be filed on January 22, 2020;
19
                   3. Cross-responsive briefs are to be filed on February 12, 2020; and
20
                   4. All discovery and trial related dates set in the Order and pursuant to the Federal
21
                      Rules of Civil Procedure will be based upon the new trial date.
22

23

24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26   Dated: October 3, 2019            __________________________________
27                                     THE HONORABLE RICHARD SEEBORG
                                       UNITED STATES DISTRICT COURT
28
                                                                   JOINT STIPULATION AND [PROPOSED]
     40264960v1                                        -4-             ORDER TO CONTINUE TRIAL AND
                                                                                 RELATED DEADLINES
